Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 31 January 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending US application 16/763063 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Schwartzman on 9 May 2022. 

The application has been amended as follows: 
The claims have been amended as follows: 

Claim 1: line 28-30 have been amended as follows:
a single[[ domain]] VH domain antibody comprising a CDR1 sequence comprising SEQ ID NO: 33, a CDR2 sequence comprising SEQ ID NO: 34 and a CDR3 sequence comprising SEQ ID NO: 35; and

Claim 4.  The binding molecule according to claim 3 wherein said first single human heavy chain variable immunoglobulin (VH) domain antibody and said second single VH domain antibody bind to the same epitope on human PSMA.

Claim 6.  The binding molecule according to claim 5 wherein said[[ single]] second single VH domain antibody is selected from the group consisting of SEQ ID Nos: 71-95.

Claim 8.  The binding molecule according to claim 3 wherein said first single human heavy chain variable immunoglobulin (VH) domain antibody and said second single VH domain antibody are covalently linked by a peptide linker.

Claim 9.  The binding molecule according to claim 8 wherein the peptide linker is between 3 and 50 amino acids long.

Claim 10.  The binding molecule according to claim 8 wherein the peptide linker comprises glycine and serine amino acid residues.

Claim 27.  A multispecific binding molecule comprising the binding molecule[[ a single VH domain antibody]] according to claim 1.

Conclusion
	Claims 1-10, 12, 14-15, 19-20, 22-23, and 25-29 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEOM-GIL CHEONG/Examiner, Art Unit 1643     

/Brad Duffy/Primary Examiner, Art Unit 1643